FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period ending March 2013 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x ﻿ ﻿ Notification of Transactions of Directors, Persons Discharging Managerial Responsibility or Connected Persons I give below details of changes in the interests of the connected persons of Persons Discharging Managerial Responsibility, in the Ordinary Shares and American Depositary Shares (ADS) of GlaxoSmithKline plc following the sale of Ordinary Shares and ADS at a price of £14.55 per Ordinary Share and of $44.03 per ADS on 1 March 2013, to meet their tax liabilities following the vesting of awards granted in 2010 under the GlaxoSmithKline Share Value Plan: Name of PDMR Name of Connected Person Number of Shares sold Number of Shares retained Mr P Thomson Mrs K Thomson 436 (Ordinary Shares) 401 (Ordinary Shares) Dr M Slaoui* Mrs K Slaoui 230 (ADS) 410 (ADS) * Denotes an Executive Director The Company and the above individuals were advised of these transactions on 1 March 2013. This notification relates to a transaction notified in accordance with Disclosure and Transparency Rule 3.1.4R(1)(c). V A Whyte Company Secretary 4 March 2013 ﻿ SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:March 04,2013 By: VICTORIA WHYTE Victoria Whyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
